        Case 19-36410 Document 19 Filed in TXSB on 02/21/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

RE:           Scott Fredric Garrett, Debtor                                        Case No. 19-36410
                                                                                         Chapter 7

               MOTION FOR RELIEF FROM STAY AND ABANDONMENT

       The Movant, United Built Homes, L.L.C., for its Motion for Relief from Stay, states:
       1.     This Motion is made under 11 U.S.C §§ 362(d) and 554(b) and Bankruptcy Rules
4001 and 6007(d).
       2.       The Movant is a listed, secured creditor in the above-entitled bankruptcy
proceeding.
       3.       The Movant has a secured claim against real property which is described as follows:
                Beginning at a ½ inch iron rod found in the center of a 60 foot wide road
                easement as recorded in Volume 441, Page 160 O.R.M.C.T. for the
                southwest corner of said 10.00 acre tract and same being the southwest
                corner of this herein described tract;
                Thence North 01 degrees 31 minutes 53 seconds East, a distance of 613.52
                feet with the centerline of said road easement, and same being the east line
                of a called 10.02 acre tract as recorded in Volume 402, Page 831 O.R.M.C.T.
                and a called 1.00 acre tract as recorded in Volume 782, Page O.R.M.C.T. to a
                nail set in the center of said road for the southwest corner of a called 1.00
                acre tract as recorded in Volume 83, Page 701 O.R.M.C.T. and same being a
                corner herein described tract;
                Thence South 88 degrees 28 minutes 22 seconds East, a distance of 217.76
                feet to a point for the southeast corner of said 1.00 acre tract and same
                being an interior corner of said 10.00 acre tract and this herein described
                tract;
                Thence North 1 degrees 31 minutes 38 seconds East, a distance of 199.94
                feet to a point for the northeast corner of said 1.00 acre tract and same
                being an interior corner of said 10.00 acre tract and this herein described
                tract;
                Thence North 88 degrees 27 minutes 26 seconds West, a distance of 217.80
                feet to a ½ inch iron rod found in the center of said road easement for the
                northwest corner of said 1.00 acre tract and same being the southwest
                corner of said 5.00 acre tract and same being a corner of this herein
                described tract;
                Thence North 01 degrees 31 minutes 58 seconds East, a distance of 367.66
                feet with the centerline of said road easement, the east line of said 6.45 acre
                tract and a called 10.01 acre tract as recorded in Volume 741, Page 32
                                                   1
        Case 19-36410 Document 19 Filed in TXSB on 02/21/20 Page 2 of 3




               O.R.M.C.T. to a nail set for the northwest corner of said 5.00 acre tract and
               same being the northwest corner of this herein described tract;
               Thence South 88 degrees 28 minutes 22 seconds East, a distance of 590.02
               feet with the centerline of said road easement, the south line of said 10.01
               acre tract to a ½ inch iron rod found for the northeast corner of said 5.00
               acre tract and same being the northeast corner of this herein described tract;
               Thence South 01 degrees 31 minutes 24 seconds West, a distance of 367.82
               feet with the west line of a called 284.00 acre tract as recorded in volume
               685, Page 173 O.R.M.C.T. to a ½ inch iron rod found for the southeast
               corner of said 5.00 acre tract, the northeast corner of said 10.00 acre tract
               and same being a corner of this herein described tract;
               Thence South 01 degrees 31 minutes 44 seconds West, a distance of 813.48
               feet with the west line of said 284.00 acre tract to a ½ inch iron road found
               for the southeast corner of said 10.00 acre tract and same being the
               southeast corner of this herein described tract;
               Thence North 88 degrees 27 minutes 41 seconds West, a distance of 590.06
               feet with the north line of a called 3.95 acre tract as recorded in Volume 722,
               Page 279 O.R.M.C.T. to the PLACE OF BEGINNING and containing
               15.00 acres, of which 1.06 acres being in said road easement.


        4.     There is cause for granting Relief from Stay because the Debtor has expressed his
intention to surrender the property in his voluntary petition. Additionally, the property is not
necessary to an effective reorganization.
        5.     Movant requests the Court to order the property abandoned from the estate and
further grant the Movant relief from the automatic stay sufficient to permit the Movant to
foreclose upon its interest in the property in the appropriate proceeding and liquidate the property
to reduce the amount of the Movant's claim against the estate.
        WHEREFORE, the Movant prays the Court grant the Movant relief from the automatic
stay and also abandonment of the collateral described for the reasons and pursuant to the
authorities stated.
       RESPECTFULLY SUBMITTED.

                                              United Built Homes, L.L.C.
                                              MOVANT

                                              By:       /s/C. ALAN GAULDIN
                                                        Texas Bar No. 785507
                                                        2790 S. Thompson St.
                                                        Springdale, AR 72764
                                                        Phone 479.872.3841
                                                        Fax 479.872.3841
                                                        legal@ubh.com

                                                    2
        Case 19-36410 Document 19 Filed in TXSB on 02/21/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
I, C. Alan Gauldin, hereby certify that I have on this 21st day of February, 2020, caused a true and
correct copy of this foregoing document to be sent to the following by the listed methods:
       Name                                                   Method of delivery
       Allison D. Byman, Trustee                              Electronic Delivery
       7924 Broadway, Ste. 104
       Pearland, Texas 77581

       Alex Olmedo Acosta, Attorney for Debtor                Electronic Delivery
       13831 Northwest Freeway, Ste. 400
       Houston, Texas 77040
       Scott Fredric Garrett, Debtor                          First Class Mail
       15418 Tutbury Cir
       Houston, Texas 77044



                                                     /s/ C. Alan Gauldin




                                                 3
